Citation Nr: 1527775	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, currently rated as 30 percent disabling. 


WITNESSES AT HEARING ON APPEAL

Appellant, L.D.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had recognized Philippine Guerrilla service from April 1945 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines, which granted service connection for bilateral hearing loss and assigned a 30 percent rating.

The Veteran had a hearing before the undersigned in January 2015.  A hearing transcript is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss has been no worse than Level VII hearing in his right ear and Level VI hearing in his left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.85, 4.86 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Regarding VCAA notification requirements, the appeal for a higher initial rating arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the record indicates that the Veteran was provided with adequate VCAA notice in April 2013, including notification about how VA assigns disability rating and effective dates.   

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained service personnel records and written statements from the Veteran.  The Veteran had not identified any medical treatment for hearing loss.  (See January 2015 hearing transcript).  He had a May 2013 VA audiological examination for his claim.  It is adequate for adjudication purposes.  The evidence does not indicate that his hearing loss symptoms have materially increased in severity since the examination.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103; he has not identified any prejudice in the conduct of the Board hearing.  

As discussed above, VA has fulfilled its obligations to notify and assist.  The appeal is ready for review on the merits.  

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2014). 

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa will also be used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86, pertaining to exceptional patterns of hearing impairment.  38 C.F.R. § 4.85(c).

In May 2013, the Veteran was afforded a VA audiology examination.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
80
80
LEFT
65
70
75
75
80

The puretone threshold average was 78 for the right ear and 75 for the left ear.  The examiner deemed the audiogram valid for rating purposes.  It was determined that the use of a speech discrimination score was not appropriate because of language difficulties, cognitive problems and the like.  The additional clinical findings were unremarkable.  The examiner diagnosed bilateral sensorineural hearing loss.  He noted functional impairments reported by the Veteran, such as requesting speakers to repeat themselves and poor speech comprehension during conversations.  

At the January 2015 hearing, the Veteran requested an increased rating due to personal financial difficulties.  He reported, through L.D., that he did not use hearing aids or have any other medical treatment for hearing loss.  

In this case, the Veteran's hearing loss is evaluated exclusively under Table VIa, since the only audiology evaluation of record indicates that the audiologist did not believe use of speech discrimination scores was appropriate for the Veteran.  38 C.F.R. § 4.85(c).  Table VIa provides a level VI hearing in the left ear and level VII in the right ear to meet the 30 percent rating criteria, but no higher.  38 C.F.R. §§ 4.85, 4.86 Tables VIa and VII, (Diagnostic Code 6100).

The Board recognizes that the Veteran believes higher disability ratings are warranted.  However, as already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  The evidence does not show that the Veteran met the numerical designation for hearing loss ratings in excess of 30 percent.  Id.; 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (Diagnostic Code 6100).  Accordingly, the preponderance of the evidence is against the claim and an initial rating in excess of 30 percent for bilateral hearing loss must be denied.  Id.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected bilateral hearing loss to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include difficulty hearing and comprehending verbal communication.  The Veteran's description of the disability and its effects on his daily life (requesting speakers to repeat themselves and poor speech comprehension during conversations ) is not unique or exceptional and there is no showing that the hearing loss has resulted in frequent hospitalization or marked industrial interference.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence does not raise the issue of unemployability due to hearing loss symptoms.  Additional action concerning individual unemployability is not necessary at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 30 percent for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


